DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki (US 2014/0261153) in view of Moeller et al. (US 2017/0307909).
   Regarding claims 1, 11, Mochizuki discloses a method for producing a three-dimensional motor vehicle interior element through which light can shine and which has a rear-side surface (abstract) an observer- side surface, the motor vehicle interior element being produced in two steps (fig. 1, page 3, [0039- 0044]), the method comprising: producing a three-dimensional transparent substrate (page 3, [0042- 0043]); and providing in at least a sub region (fig. 1), a coloring on an observer-side surface of the substrate through which light can shine (illumination light 53 could be seen in page 3, [0039-0041]). Claim 11, at least a subregion after an immersion of at least the observer-side surface of the substrate in liquid dye, wherein light can shine through the colored top layer (page 2, [0028-0031]). 
    Mochizuki discloses all the limitations set forth above but fails to explicitly disclose having a first longitudinal elevated substrate region, a planar central region, and a second longitudinal elevated substrate region, wherein the substrate is made from a cross-linked polymer.

However, Moeller discloses disclose having a first longitudinal elevated substrate region, a planar central region, and a second longitudinal elevated substrate region (fig. 1-fig. 3), wherein the substrate is made from a cross-linked polymer (plastic film 12 in fig. 2-fig. 3; page 1, [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Moeller within the system of Mochizuki in order to enable visibility inside the vehicle thereby improving the reliability of the system.

Regarding claim 2, Mochizuki and Moeller disclose all the limitations set forth in claim 1 and Moeller further discloses wherein the substrate is produced by mixing a first component and a second component (fig. 1-fig. 3).
Regarding claim 3, Mochizuki and Moeller disclose all the limitations set forth in claim 1 and Moeller further discloses wherein the first component is a polyol and the second component is an aliphatic polyisocyanate, wherein the cross-linked polymer is a polyurethane produced by a reaction of the polyol and the polyisocyanate (fig. 1-fig. 3; page 1, [0033-0039]).
Regarding claim 4, Mochizuki discloses wherein the substrate is flooded on the observer-side surface with a colored, cross-linked polymer, thereby forming the coloring through which light can shine as a top layer on the observer-side surface of the substrate (fig. 1-fig. 2; page 1, [0013-0014)]).
Regarding claim 5, Mochizuki discloses wherein the substrate is flooded with the colored cross-linked polymer thereby forming a colored, top layer of a uniform layer thickness on the observer-side surface of the substrate (page 1, [(0013-0014]).
Regarding claim 6, Mochizuki and Moeller disclose all the limitations set forth in claim 1 and Moeller further discloses wherein the colored, cross-linked polymer forming the top layer is produced by mixing a first top-layer material component and a second top-layer material component, a scratch resistance of the top layer being set by a mixing ratio of the first top-layer material component and the second top-
layer material component and/or by a selection of the first top-layer material component and the second top-layer material component (fig. 1-fig. 3; page 1, [0033-0039]). 
 Regarding claim 7, Mochizuki and Moeller disclose all the limitations set forth in claim 1 and Moeller further discloses wherein the substrate is produced from a first cross-linked polymer and the colored top layer is produced from a second cross-linked polymer different from the first cross-linked polymer (fig. 1-fig. 3; page 1, [0033-0039]). 
Regarding claim 8, Mochizuki discloses wherein the substrate is immersed at least with its observer-side surface into a liquid dye and in that the liquid dye forms the coloring through which light can shine (page 3, [0039-0044)). 
Regarding claim 9, Mochizuki discloses wherein during the flooding with the colored cross-linked polymer the substrate is masked in at least a sub-region of the flooded surface of the substrate (fig. 1- fig. 2). 
Regarding claim 10, Mochizuki discloses wherein a side of the substrate facing away from an observer is connected to an indicating device in an optical bonding method step (fig. 1-fig. 2). 
Regarding claim 12, Mochizuki discloses wherein an indicating device is arranged on a side of the substrate that is facing away from an observer (fig. 1-fig. 2; page 3, [0039-0044)). 

                                                            Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Wang et al. (US microsystems....... molecule level. 
Moeller et al. (US 2017/0307909) discloses display device. 
Nkayama et al. (US 2009/0279285) discloses organic....device. 
Frey et al. (US 2012/0178844) discloses macrophotoinitiators. 
Reuschel et al. (US 2014/0321136) discloses lighting.......3d-effect.
 Mueller et al. (US 2014/0099826) discloses insulating.....element. 
Naito et al. (US 2009/0230878) discloses gan-based....display apparatus.

    Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DP
September 20, 2022
                                                                               /DANIEL PREVIL/                                                                               Primary Examiner, Art Unit 2684